Filed 6/29/16 P. v. Fletcher CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                      E064521

v.                                                                      (Super.Ct.Nos. FCH800272,
                                                                          FSB801112 & FWV1002722)
TIFFANY FARRELL FLETCHER,
                                                                        OPINION
         Defendant and Appellant.



         APPEAL from the Superior Court of San Bernardino County. William Jefferson

Powell IV, Judge. Dismissed.

         John F. Schuck, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Barry Carlton, Deputy Attorney

General, for Plaintiff and Respondent.




                                                             1
       Defendant and appellant Tiffany Fletcher received a four-year prison sentence,

with credit for time served, after the trial court revoked her probation in three separate

cases and imposed the previously suspended sentences concurrently. Defendant argues

the court improperly imposed additional, increased restitution and parole revocation fines

when it executed the suspended sentences. We dismiss the appeal as moot because

defendant requested and received relief on this issue from the trial court during the

pendency of this appeal.

                               STATEMENT OF PROCEDURE

       On August 28, 2015, the trial court held a probation revocation hearing and

imposed the challenged fines in the following three separate cases

       On May 20, 2008, in case number FSB801112 (112), defendant plead no contest

to child abuse (Pen. Code, § 273a, subd. (a)) and was placed on probation for four years.

Defendant was released on a Cruz1 waiver and promised to return to court on June 19,

2008

       On May 27, 2008, in case number FCH800272 (272), defendant pled guilty to

grand theft of a vehicle (Pen. Code, § 487, subd. (a)) and was placed on probation for

three years. Defendant was released on a Cruz waiver and promised to return to court on

June 24, 2008.




       1  People v. Cruz (1988) 44 Cal. 3d 1247. Under a Cruz waiver, the defendant is
released from custody in return for promising not to commit other crimes and to return to
court for sentencing.


                                              2
       On December 22, 2010, defendant admitted to violating the Cruz waivers in both

of the above cases. The court imposed and then suspended a four-year sentence in 112,

imposed and then suspended a concurrent three-year sentence in 272, and placed

defendant on probation for four years. The court ordered defendant to serve 365 days in

jail, with credit for time served. The court also imposed and stayed a $200 probation

revocation fine on each case pursuant to Penal Code section 1202.44. At a post-

disposition hearing held on January 24, 2011, the court imposed a $400 restitution fine

(Pen. Code, § 1202.4) in both cases.

       Also on December 22, 2010, in case number FWV1002722 (722), defendant pled

guilty to a new charge of evading a police officer (Veh. Code, § 2800.2, subd. (a)).

       On January 24, 2011, the trial court imposed a three-year suspended sentence in

722, placed defendant on probation for three years and ordered her to serve 365 days in

jail. The court imposed but stayed a $220 probation revocation fine and imposed a $200

restitution fine.

       On January 18, 2012, the People filed petitions to revoke probation on each of the

three cases. Defendant had apparently failed to report to probation after serving the 365

days in jail. In each case the trial court summarily revoked probation and issued a bench

warrant.

       On August 28, 2015, the trial court held a probation violation hearing on all three

cases. The court found that defendant violated her probation by failing to report to or

contact the probation department. The court ordered the suspended sentences to be

imposed concurrently and, among other things, imposed the following fines: in case 272,


                                             3
a $900 restitution fine and a $900 parole revocation fine; in case 112, a $1200 restitution

fine and a $1200 parole revocation fine; and in case 722, a $300 restitution fine and a

$300 parole revocation fine.

       This appeal followed.

       Defendant filed her opening brief on December 18, 2015 arguing the trial court

improperly imposed additional, increased restitution and parole revocation fines at the

hearing on August 28, 2015. On January 19, 2016, the trial court received a letter from

appellate counsel asking to have the fines corrected pursuant to section 1237.2.2 On

February 2, 2016, the trial court granted relief and set each of the two fines in each of the

three cases at $200 each.

                                           DISCUSSION

       The People argue this appeal should be dismissed as moot. We agree. “[A]s a

general matter, an issue is moot if ‘any ruling by [the] court can have no practical impact

or provide the parties effectual relief.’” (People v. J.S. (2014) 229 Cal. App. 4th 163, 170,

quoting Woodward Park Homeowners Assn. v. Garreks, Inc. (2000) 77 Cal. App. 4th 880,

888.) Here, defendant has already obtained the relief she sought by petitioning the trial

court, and so this court cannot provide additional relief.



       2  Section 1237.2 provides in relevant part: “The trial court retains jurisdiction
after a notice of appeal has been filed to correct any error in the imposition or calculation
of fines, penalty assessments, surcharges, fees, or costs upon the defendant’s request for
correction. This section only applies in cases where the erroneous imposition or
calculation of fines, penalty assessments, surcharges, fees, or costs are the sole issue on
appeal.”


                                              4
                                DISPOSITION

     The appeal is dismissed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS

                                               RAMIREZ
                                                         P. J.


We concur:

HOLLENHORST
                       J.

SLOUGH
                       J.




                                     5